DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panasonic Corp. (JP 2014-098564).

As to claim 19, Parasonic Corp. discloses an image display system including a head-up display device, the head-up display device being mounted on a helmet and configured to generate a display image and display the generated display image at a steady position at which the display image is capable of being seen by a helmet wearer, the image display system [0012-0015] comprising: a detector configured to detect rotation in a left direction or a right direction when seen from the helmet wearer of the helmet [0016], wherein when the detector detects the rotation, the head-up display device performs a displacement process of emitting display light such that a display position of the display image is rotated from the steady position in a direction opposite to a direction of the rotation detected by the detector [0016-0017].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Panasonic Corp. (JP 2014-098564) in view of Alpine Electronics, INC. (JP 2005-292622).

As to claim 11, Panasonic discloses a display light emitting device (Fig. 1, (3))[0030] comprising: an information acquirer configured to acquire information indicating a traveling direction at a guide point on a previously set path [0039]; and an image output section configured to perform an image output process before a user wearing a helmet (Fig. 1, (A)) reaches the guide point [0039], the image output process being a process in which the image output section generates a guide image representing a traveling direction indicated by the information acquired by the information acquirer and emits display light for causing a combiner provided on the helmet to display the guide[0039], wherein the information acquirer is configured to acquire first information and second information, the first information indicating a traveling direction at a first guide point closest to a current position, the second information indicating a traveling direction at a second point the user is to reach next after the first information [0039].
However, Panasonic does not specifically disclose that the image output section is configured to perform interval estimation of estimating an interval between the first guide point and the second guide point, and if the interval obtained by the interval estimation is less than or equal to a predetermined value, the image output section generates, as the guide image, a plurality of display images representing the traveling direction indicated by the second information in addition to the traveling direction indicated by the first information.
Alpine discloses the image output section is configured to perform interval estimation of estimating an interval between the first guide point and the second guide point [0009, 0020-22], and if the interval obtained by the interval estimation is less than or equal to a predetermined value [0009], the image output section generates, as the guide image, a plurality of display images representing the traveling direction indicated by the second information in addition to the traveling direction indicated by the first information (Figs. 3 and 9, and [0006, 0007 and 0009]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to display a plurality of images when the interval is equal or less a set distance, as taught by Alpine, in the device of Panasonic, because it would help the user have a clearer picture of the upcoming intersections at a short distance from the current position. 


As to claim 12, Panasonic discloses the information acquirer is configured to acquire inter-guide point distance information indicating a distance between the first guide point and the second guide point [0039], and the image output section is configured to perform interval estimation of estimating an interval between the first guide point and the second guide point based on the distance indicated by the inter-guide point distance information acquired by the information acquirer [0039].

As to claim 13, Panasonic discloses the information acquirer is configured to acquire inter-current position distance information indicating a distance from the current position to the first guide point [0039].
However, Panasonic does not specifically disclose the image output section is configured to determine whether the distance indicated by the inter-current position distance information acquired by the information acquirer is less than a predetermined distance or not, and if the distance indicated by the inter-current position distance is determined to be greater than or equal to the predetermined distance, the image output section does not display the traveling direction indicated by the second information.
Alpine discloses the image output section is configured to determine whether the distance indicated by the inter-current position distance information acquired by the information acquirer is less than a predetermined distance or not [0009], and if the distance indicated by the inter-current position distance is determined to be greater than or equal to the predetermined distance, the image output section does not display the traveling direction indicated by the second information [0009, 20-22]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to not display the traveling direction, as taught by Alpine, in the device of Panasonic, because it is not necessary to provide information on intersections that are not close by which would be a distraction and would occupy display space unnecessarily.

As to claim 14, Panasonic does not specifically disclose the image output section is configured to display the traveling direction indicated by the first information for a predetermined time if the distance indicated by the inter-current position distance information acquired by the information acquirer is determined to be greater than or equal to the predetermined distance.
Alpine discloses the image output section is configured to display the traveling direction indicated by the first information for a predetermined time if the distance indicated by the inter-current position distance information acquired by the information acquirer is determined to be greater than or equal to the predetermined distance [0006, 0007, 0009]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to display the traveling direction, as taught by Alpine, in the device of Panasonic, because it is not necessary to provide information on intersections that are not close by which would be a distraction and would occupy display space unnecessarily.

As to claim 15, Panasonic does not specifically disclose the image output section is configured to continuously display the traveling direction indicated by the first information until a user wearing a helmet reaches the first guide point if the distance indicated by the inter-current position distance information acquired by the information acquirer is determined to be less than the predetermined distance.
Alpine discloses the image output section is configured to continuously display the traveling direction indicated by the first information until a user wearing a helmet reaches the first guide point if the distance indicated by the inter-current position distance information acquired by the information acquirer is determined to be less than the predetermined distance (Figs. 3 and 9, and [0006, 0007 and 0009]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to display a plurality of images when the interval is equal or less a set distance, as taught by Alpine, in the device of Panasonic, because it would help the user have a clearer picture of the upcoming intersections at a short distance from the current position.

As to claim 16, Panasonic does not specifically disclose the image output section is configured to continuously display the traveling direction indicated by the first information and the traveling direction indicated by the second information until the user wearing the helmet reaches the first guide point if the distance indicated by the inter-current position distance information acquired by the information acquirer is determined to be less than the predetermined distance and the interval obtained by the interval estimation is less than or equal to the predetermined value.
Alpine discloses the image output section is configured to continuously display the traveling direction indicated by the first information and the traveling direction indicated by the second information [0006, 0007, 0009] until the user wearing the helmet reaches the first guide point if the distance indicated by the inter-current position distance information acquired by the information acquirer is determined to be less than the predetermined distance [0009] and the interval obtained by the interval estimation is less than or equal to the predetermined value [0006, 0007]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to display a plurality of images when the distance and interval is equal or less a set distance, as taught by Alpine, in the device of Panasonic, because it would help the user have a clearer picture of the upcoming intersections at a short distance from the current position.

7.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Panasonic Corp. (JP 2014-098564) in view of Nippon Seiki CO., LTD. (JP 2015-166232).

As to claim 18, Panasonic discloses a display light emitting device (Fig. 1, 3, [0030] comprising: an image generator (Fig. 2(a) and 2(b), character (3a) configured to generate a display image [0029]; and an emitter configured to emit display light for projecting the display image generated by the image generator onto a field of view of a helmet wearer (Figs. 2(a), 2(b), characters (3a, 3b, 4a, 4b) [0029, 0030].
However, Panasonic does not specifically disclose the image generator determines whether a predetermined information deletion condition is satisfied or not, and if it is determined that the information deletion condition is not satisfied, the image generator operates in a first mode of generating an image representing first information and second information as the display image, whereas if it is determined that the information deletion condition is satisfied, the image generator operates in a second mode of displaying an image representing the first information but not representing the second information as the display image.
Nippon discloses the image generator determines whether a predetermined information deletion condition is satisfied or not, and if it is determined that the information deletion condition is not satisfied, the image generator operates in a first mode of generating an image representing first information and second information as the display image [0054, 0055, 0056], whereas if it is determined that the information deletion condition is satisfied, the image generator operates in a second mode of displaying an image representing the first information but not representing the second information as the display image [0054, 0055, 0056]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have information deleted or not presented, as taught by Nippon, in the device of Panasonic, so that only the display information that has high priority is being displayed and the visibility of external information desired by the vehicle user is improved [‘0056].

Allowable Subject Matter
Claims 1-10, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 and 17 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1 and 5, “the image output section is configured such that if it is determined that the distance from the current position to the guide point is less than a predetermined distance based on the distance information acquired by the information acquirer, the image output section repeatedly performs a normal output process of emitting display light for displaying the guide image and a stop process of stopping emission of display light, and when a priority display request for the guide image is detected, the image output section continuously performs a priority output process of emitting display light for displaying the guide image prior to the stop process”. In claim 6, “the image output section is configured such that if the distance is determined to be less than the first predetermined distance in the distance determination and the moving velocity is determined to be greater than or equal to the predetermined velocity in the velocity determination, the image output section performs continuous output of continuously emitting display light for displaying the guide image, whereas if the distance is determined to be less than the first predetermined distance in the distance determination and the moving velocity is determined to be less than the predetermined velocity in the velocity determination, the image output section emits display light for displaying the guide image for a predetermined time and then performs a stop process of stopping emission of the display light”. In claim 17, “an operation unit including a plurality of switches, each of the plurality of switches being configured to accept an operation concerning display by the display module and an operation concerning a voice call by the calling module; and a control module configured to control a display function by the display module and control a calling function by the display module in response to an operation on each of the switches, wherein upon an incoming call to the electronic equipment, the control module notifies the user of the incoming call based on an incoming call signal received through the calling module and allocates a call receiving function to at least two of the plurality of switches”. The closest prior art of record, Panasonic Corp. (JP 2014-098564), discloses an image display system including a head-up display device, the head-up display device being mounted on a helmet and configured to generate a display image and display the generated display image at a steady position at which the display image is capable of being seen by a helmet wearer, the image display system [0012-0015] comprising: a detector configured to detect rotation in a left direction or a right direction when seen from the helmet wearer of the helmet [0016], wherein when the detector detects the rotation, the head-up display device performs a displacement process of emitting display light such that a display position of the display image is rotated from the steady position in a direction opposite to a direction of the rotation detected by the detector [0016-0017]. Also, Panasonic discloses a display light emitting device (Fig. 1, (3))[0030] comprising: an information acquirer configured to acquire information indicating a traveling direction at a guide point on a previously set path [0039]; and an image output section configured to perform an image output process before a user wearing a helmet (Fig. 1, (A)) reaches the guide point [0039], the image output process being a process in which the image output section generates a guide image representing a traveling direction indicated by the information acquired by the information acquirer and emits display light for causing a combiner provided on the helmet to display the guide[0039], wherein the information acquirer is configured to acquire first information and second information, the first information indicating a traveling direction at a first guide point closest to a current position, the second information indicating a traveling direction at a second point the user is to reach next after the first information [0039]. 
However, Panasonic, singularly or in combination with other prior art, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692